DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement filed 02/23/2022 has been considered by the examiner.

Status of the Claims
The claims and amendment filed 08/27/2022 are acknowledged.
Claims 1-7 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Terminal Disclaimer
The terminal disclaimer filed on 08/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 8062667, 8202537, 8337890, 8202537, 8491935, 8597684, 8747902, 8790700, 8883217, 9198864, 9522191, 9675703, 10860087, 10172958, and 10668163 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Withdrawn Rejections
The rejection of claims 1-2 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hirsh, US 20050181050 has been withdrawn in light of Applicant’s amendment.
The rejection of claims 1-2 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Meadows, US 20030099711 A1 has been withdrawn in light of Applicant’s amendment.
The rejection of claim(s) 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-55 of US 8062667 has been withdrawn in light of the terminal disclaimer filed 08/27/2022. 
The rejection of claim(s) 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-24 of US 8202537 has been withdrawn in light of the terminal disclaimer filed 08/27/2022. 
The rejection of claim(s) 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-25 of US 8202542 has been withdrawn in light of the terminal disclaimer filed 08/27/2022.
The rejection of claim(s) 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-29 of US 8337890 has been withdrawn in light of the terminal disclaimer filed 08/27/2022. 
The rejection of claim(s) 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-24 of US 8491935 has been withdrawn in light of the terminal disclaimer filed 08/27/2022. 
The rejection of claim(s) 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-29 of US 8597684 has been withdrawn in light of the terminal disclaimer filed 08/27/2022. 
The rejection of claim(s) 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-30 of US 8747902 has been withdrawn in light of the terminal disclaimer filed 08/27/2022.
The rejection of claim(s) 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-29 of US 8790700 has been withdrawn in light of the terminal disclaimer filed 08/27/2022.
The rejection of claim(s) 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of US 8883217 has been withdrawn in light of the terminal disclaimer filed 08/27/2022. 
The rejection oof claim(s) 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-14 of US 9198864 has been withdrawn in light of the terminal disclaimer filed 08/27/2022. 
The rejection of claim(s) 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of US 9522191 has been withdrawn in light of the terminal disclaimer filed 08/27/2022. 
The rejection of claim(s) 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of US 9675703 has been withdrawn in light of the terminal disclaimer filed 08/27/2022. 
The rejection of claim(s) 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-22 of US 10086087 has been withdrawn in light of the terminal disclaimer filed 08/27/2022. 
The rejection of claim(s) 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-23 of US 10172958 has been withdrawn in light of the terminal disclaimer filed 08/27/2022. 
The rejection of claim(s) 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-27 of US 10668163 has been withdrawn in light of the terminal disclaimer filed 08/27/2022. 

Response to Argument
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hirsh, US 20050181050 and Wen, US 6001392.
Hirsh teaches a modified release composition containing drug resin complexes (Hirsh, e.g., Abstract), the complexes comprising a barrier coating to control diffusion of the drug from the core complex (Hirsh, e.g., 0055-0056). 
Hirsh teaches polymeric barrier coatings (Hirsh, e.g., 0070). Polymeric barrier coatings are effective for modifying the release of the drug because the polymeric barrier coatings control diffusion of the drug from the core complex.
Hirsh teaches permeable water insoluble polymers for the barrier coating (Hirsh, e.g., 0013 and 0072). 
Applicable to claim 2: Hirsh teaches the barrier coated drug resin complex useful in dosage forms for treating patients orally (Hirsh, e.g., 0133). 
Applicable to claim 3: Hirsch teaches formulations including a liquid suspension (Hirsch, e.g., 
Applicable to claim 4: Hirsch teaches the barrier coated drug resin complex particles are cured (Hirsch, e.g., 0112).
Applicable to claim 5: Hirsch teaches the formulation in the form of a sachet or capsule for reconstitution (Hirsch, e.g., claim 18), the sachet comprising a granular material for reconstitution and may comprise excipients (Hirsch, e.g., 0093). Hirsch teaches formulations in the form of powders (Hisrch, e.g., 0018 and 0089).
Hirsch does not expressly teach the composition further comprising ethylenediaminetetraacetic acid. 
Wen teaches ethylenediaminetetraacetic acid or EDTA was known and used in similar formulations as a preservative. Wen teaches EDTA as an alternative to paraben preservatives. See Wen, e.g., ¶ bridging c7-c8. Hirsch teaches formulations comprising parabens (Hirsch, e.g., example 3, ¶ 0128). 
It would have been obvious before the presently claimed invention was made to modify formulations as understood from Hirsch by formulating barrier coated drug ion exchange resin complex with ethylenediaminetetraacetic acid with a reasonable expectation of success. Since Hirsch teaches formulations comprising parabens, the skilled artisan would have found it obvious to substitute ethylenediaminetetraacetic acid for one or more parabens. This modification is a substitution of one known preservative for another where each were known in the prior art for use as preservatives in drug ion exchange resin complex formulations. The skilled artisan would have had a reasonable expectation of success since both documents are directed to formulations comprising drug ion exchange resin complexes. 
	Accordingly, the subject matter of claims 1-5 would have been prima facie obvious before the presently claimed invention was made, absent evidence to the contrary.  

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hirsh, US 20050181050 and Wen, US 6001392 as applied to claims 1-5 above, and further in view of Shao, AAPS PharmSciTech, 2002.
	The combined teachings of Hirsch and Wen enumerated above apply here. The combined teachings of Hirsh and Wen teach the diffusion barrier coating may comprise a vinyl acetate polymer (Hirsch, e.g., 0072) which may contain a plasticizer. Hirsch exemplifies extended release coating materials including acrylate polymers and a plasticizer (Hirsch, e.g., 0119). However, the combined teachings of Hirsch and Wen do not expressly teach the combination of polyvinyl acetate and a plasticizer. 
Shao (2002) is directed to the evaluation of coating level, plasticizer type and curing condition and their effects of drug release from Kollicoat SR 30D coatings. Shao teaches Kollicoat SR 30D is an aqueous dispersion composed of 27% polyvinyl acetate (PVAc), 2.5% povidone (known as polyvinylpyrrolidone or PVP) and 0.3% sodium lauryl sulfate, see Shao, pg. 1 (compare instant claims 1 (polyvinyl acetate); 6 (matrix includes a hydrophilic polymer, pvp meets this limitation); 7 (povidone is polyvinyl pyrrolidone); 8, 9, 10, 11 (PVAc is a water insoluble polymer or copolymer; the dispersion taught in Shao meets the limitations of polyvinylacetate with polyvinyl pyrrolidone in a dry weight ratio of about 10:1 and includes an effective amount of surfactant (sodium lauryl sulfate at 0.3%); 14 (comprises a surfactant comprising sodium lauryl sulfate). Shao, pg. 1, second column, teaches the addition of a plasticizer to improve flexibility of the polyvinyl acetate polymer material. Shao teaches PVAc based matrices and coatings, Pg.1. Shao teaches triacetin as a suitable plasticizer. Shao expressly suggests polyvinyl acetate-based coatings are superior to the prior art polymers ethylcellulose or acrylate-based products because of the superior flexibility (e.g., enormous flexibility rendering the film-coated pellets compressible without rupture, Shao, pg. 1). 
It would have been obvious before the presently claimed invention was made to substitute a polyvinylacetate polymer-based diffusion barrier coating containing plasticizer as suggested by Shao for the acrylate polymer-based coating containing plasticizer exemplified in Hirsch and Wen with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because Shao teaches polyvinylacetate polymer-based coatings offer superior flexibility and therefore less likely to rupture. This modification may be viewed as the use of a known technique to improve similar barrier coatings in the same way. The skilled artisan would have had a reasonable expectation of success because Hirsch suggests vinyl acetate polymers may be used, and because Shao provides an express suggestion to substitute polyvinyl acetate polymer-based coatings for the acylate polymer-based coatings exemplified by Hirsch. 
Accordingly, the subject matter of claims 1-5 and 7 would have been prima facie obvious before the presently claimed invention was made, absent evidence to the contrary.    

Conclusion
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM CRAIGO whose telephone number is (571) 270-1347.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 6:00 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615              


/SUSAN T TRAN/Primary Examiner, Art Unit 1615